298 S.W.3d 137 (2009)
STATE of Missouri, Respondent,
v.
Scott M. TURPIN, Appellant.
No. ED 92075.
Missouri Court of Appeals, Eastern District, Division Two.
September 29, 2009.
Application for Transfer to Supreme Court Denied November 2, 2009.
Application for Transfer Denied December 22, 2009.
Michael A. Gross, St. Louis, MO, for Appellant.
Christopher A. Koster, Attorney General, Jamie P. Rasmussen, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Scott Turpin ("Defendant") appeals from the judgment upon his conviction by a jury of endangering the welfare of a child in the first degree, Section 568.045, RSMo Cum. Supp.2007, for which Defendant was sentenced to ninety days in jail and a fine of $1,000. Defendant contends the trial court erred in denying his motion for a directed verdict of acquittal at the close of all of the evidence because the evidence was insufficient to prove his guilt beyond a reasonable doubt. Defendant further claims the trial court plainly erred in omitting a definition of "substantial risk to the body or health" from the verdict directing instruction.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).